Broyles, C. J.
1. The defendant’s conviction not depending wholly upon the testimony of an accomplice, the court did not err in failing to instruct the jury upon the law of corroboration of an accomplice, there being no request for such a charge. Robinson v. State, 84 Ga. 674 (11 S. E. 544).
2. The conviction of the accused not depending entirely upon circumstantial evidence, the court did not err in failing to charge upon the law of circumstantial evidence, no request therefor having been presented.
3. - There being no evidence as to an alibi of such strong and clear probative value as required instruction upon such a defense, the court did not err, in the absence of a timely and appropriate request, in failing to give such instruction. Paulk v. State, 8 Ga. App. 704 (2) (70 S. E. 50), and citations.
4. Under the facts of the case, the remaining ground of the amendment to the motion for a new trial shows no cause for a reversal of the judgment below.
5. The verdict was amply authorized by. the evidence, and the overruling of the motion for a new trial was not error.

Judgment affirmed.


Luhe and Blood-worth, JJ., concur.